Citation Nr: 1738031	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO. 08-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for chondromalacia of the left knee, since May 1, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his representative


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The original rating decision decreased the evaluation for chondromalacia of the left knee from 20 to 10 percent effective March 1, 2008. In a June 2009 decision, the Board restored the 20 percent rating and remanded the claim for an increased rating. In a January 2013 decision, the Board increased the rating to 30 percent prior to March 15, 2012 and remanded the claim for an increased rating since May 1, 2012 (excluding a temporary total rating based on surgical recovery from March 15, 2012 to April 30, 2012). A January 2013 RO rating decision implemented the Board decision granting an increased 30 percent rating effective March 29, 2007. 

In May 2011, the Veteran provided testimony at a Travel Board before a Veterans Law Judge in St. Petersburg, Florida. The Veterans Law Judge noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file. The Veterans Law Judge who held the hearing is no longer employed at the Board. Thus, in June 2016, the Veteran was informed of this fact and given the opportunity to request a new hearing. He responded that he did not want another Board hearing. Thus, there is no hearing request pending at this time. 

In June 2009, February 2011, September 2011, January 2013, October 2015, and most recently in March 2017, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

Chondromalacia of the left knee does not result in limited flexion to 60 degrees; and, the preponderance of the evidence is against clinical findings of sustained limitation of extension to 5 degrees, locking, effusion, ankylosis, removal of semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 30 percent or for a separate rating under another Diagnostic Code for chondromalacia of the left knee have not been met, since May 1, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256, 5257, 5258, 5259, 5260, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Under DC 5010, arthritis due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under DC 5003. Under DC 5003, degenerative changes established by x-ray findings are rated on the basis of limitation of motion under the appropriate DC for the specific joint involved. 

Under DC 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable rating. Limitation of flexion of the knee to 45 degrees warrants a 10 percent rating. Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating. Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating. Limitation of extension of the knee to 10 degrees warrants a 10 percent rating. Limitation of extension of the knee to 15 degrees warrants a 20 percent rating. Limitation of extension of the knee to 20 degrees warrants a 30 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees. A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees. 

Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability. A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under DC 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. The 20 percent rating is the only rating available under DC 5258.

DC 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic. A semilunar cartilage is one of the menisci of the knee joint. A 10 percent rating is also the highest schedular evaluation allowed under DC 5259.

Under DC 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a. 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities. In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that any separate rating must be based upon additional disability. When a knee disorder is already rated under DC 5257, the veteran must also have limitation of motion under DC 5260 or DC 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under DC 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under DC 5260 or DC 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

The VA General Counsel has also held that separate ratings could be provided for limitation of knee extension and flexion under DCs 5260 and 5261, as long as both ranges of motion meet the criteria for a compensable rating. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran seeks an increased disability rating in excess of 30 percent for his service-connected left knee disability. The Veteran's left knee disability is currently rated by analogy under DC 5299-5257 for severe recurrent subluxation or lateral instability. In evaluating the Veteran's current level of disability, the Board will consider all applicable DCs. 

In the December 2012 decision, the Board granted the Veteran an increased rating from 20 percent to 30 percent because it found that the Veteran's disability picture was indicative of a severe impairment of the left knee, while acknowledging that the Veteran did not have instability of the left knee. See p. 12. The Board stated that the 30 percent rating contemplated the Veteran's symptoms of "pain, weakness, swelling and tenderness, with severe flare-ups involving increased locking and welling of the left knee." Id.

The Veteran was afforded a VA examination in March 2013. The Veteran reported that his left knee had gotten worse since the previous VA examination in 2011. The Veteran complained of pain, giving out, stiffness, falling, and swelling and stated that his knee bothered him with activities such as walking, standing, climbing, kneeling, etc. The Veteran's treatment included meloxicam, Tylenol with codeine, and gabapentin. He estimated that he could walk about 100 feet and stated that his left knee does not straighten out (extend) fully. During the examination, the Veteran reported that he had flare-ups every two to three weeks which usually would last about one week. He reported that he would lose an estimated 90 percent of left knee motion and function during flare-ups. He indicated that he could barely hobble to the bathroom during flare-ups however had not been hospitalized specifically for left knee treatment a year prior to the examination. The Veteran was noted to have an arthroscopy in March 2012 with arthroscopic debridement and repair of lateral meniscus tear with partial lateral meniscectomy. He required the constant use of a brace and regular use of a cane.

Upon physical examination, range of motion was flexion to 100 degrees and extension to 25 degrees. He was able to perform repetitive use testing with three repetitions with no additional limitation of range of motion. The examiner indicated that the Veteran had functional loss or impairment including less movement than normal, excess fatigability, pain on movement, swelling, disturbance of locomotion and interference with sitting, standing and weight bearing. The Veteran was noted to have pain on palpation and his left knee was diffusely enlarged with some warmth and tenderness. Muscle strength testing revealed 4/5 knee extension or active movement against some resistance. Joint stability tests were performed on the left knee with normal anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (valgus/varus pressure); therefore the left knee did not exhibit any instability upon testing. The Veteran had no x-ray evidence or history of recurrent patellar subluxation or dislocation, "shin splints", stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment. Magnetic resonance imaging performed in February 2011 showed a tear of the lateral meniscus, and a mild medial collateral ligament (MCL) strain with all supporting structures (anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), quad tendon, etc.) intact. The examiner noted that the Veteran had a meniscus (semilunar cartilage) condition, specifically a left knee meniscal tear which resulted in frequent episodes of joint "locking", joint pain, and joint effusion. The Veteran had a left knee partial meniscectomy in March 2012 however the examiner wrote that the Veteran did not have any residual signs and/or symptoms due to the meniscectomy. The examiner also indicated that the Veteran had other knee surgeries but did not have any residual signs or symptoms from such surgeries. The Veteran was noted to work full-time as a forklift operator at the Post Office and reported functional impact to his ability to work due to the left knee as problems getting off the forklift and manually pushing a heavy crate filled with mail.

During the May 2015 VA examination report for the back, the Veteran reported that he used a cane for his left knee which gave out sometimes. He also indicated in an August 2015 VA medical record that he had left knee pain and swelling following a fall that occurred three months prior after his knee locked up on him. The Veteran also reported left knee pain, redness and swelling in both legs around the knees in October 2015, September 2016, and October 2016 VA medical records.

During the November 2015 VA examination, the Veteran reported that his left knee symptoms had worsened since the previous examination and reported constant pain with intermittent swelling, locking, giving way, and difficulty with ambulation. The Veteran denied any flare-ups of the left knee but reported functional impairment of difficulty with ambulation secondary to pain and swelling.

A physical examination revealed range of motion for the left knee of flexion to 125 degrees and extension to zero degrees. The examiner indicated that pain was noted on examination with flexion and extension but it did not result in or cause functional loss. There was pain with weight bearing, left medial and lateral joint line tenderness, and objective evidence of crepitus. The Veteran was able to perform repetitive use testing with three repetitions without additional loss of function or range of motion. Muscle strength testing revealed 5/5 or normal muscle strength for both flexion and extension and the examiner indicated that the Veteran did not have muscle atrophy. The examiner made specific findings that the Veteran did not have ankylosis, recurrent subluxation, lateral instability, or effusion. Joint stability testing for the left knee was performed and no instability was found. Anterior instability (Lachman test), posterior instability (posterior drawer test), medial and lateral (valgus/varus pressure test) were all normal. The examiner noted that the Veteran did not have recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment. The examiner indicated that the Veteran had a meniscal tear and cited to October 2015 magnetic resonance imaging (MRI) of the left knee which showed artifact versus irregular focal tear in the body of the lateral meniscus and tricompartmental degenerative changes with joint space narrowing and thinning of the cartilage. It was indicated on the MRI report that it was a limited study due to technical factors secondary to the Veteran's body habitus. The examiner found no other pertinent physical findings, signs or symptoms, or scars related to the meniscal tear. The Veteran reported he constantly used a brace and a cane as assistive devices as a mode of normal locomotion. The examiner wrote that the Veteran's left knee disability had functional limitations of limitation in walking and standing secondary to pain and that the Veteran had to utilize a cane for stabilization with ambulation. 

During the April 2017 VA examination, the Veteran reported flare-ups and functional loss of the left knee as increased pain with overuse of the knee, such as prolonged walking which results in the Veteran having to stop and rest. He stated that he can only walk about 200 feet before he had to stop to rest and that his left knee "locks and pops a lot." He reported treatment of tramadol for pain control and physical therapy which was of minimal help. The Veteran regularly used a brace and a cane as assistive devices for his left knee pain.

Upon physical examination, range of motion measurements revealed flexion to 90 degrees and extension to zero degrees. Range of motion itself did not contribute to a functional loss. Pain was not noted on examination but there was evidence of pain with weight bearing. There was objective evidence of localized tenderness or pain on palpation in the medial knee joint space but no objective evidence of crepitus. The Veteran was unable to perform repetitive-use testing with at least three repetitions since one repetition increased pain. Muscle strength testing was normal for the lower extremities bilaterally and the examiner noted that the Veteran did not have muscle atrophy. The examiner also found that the Veteran did not have ankylosis or a history of recurrent subluxation. A history of recurrent effusion was noted as swelling of the left knee for five years. A history of slight lateral instability was noted for the left knee, however joint stability testing was performed and following normal anterior instability (Lachman), posterior instability, medial instability (valgus pressure), lateral instability (varus pressure) tests, no instability was found. The Veteran did not have recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment. A meniscal tear and "surgery about six to eight years ago" was noted which resulted in left knee pain and reduced motion. The examiner indicated that there were no other pertinent physical findings, signs or symptoms related to the left knee and while there was a scar, it was not painful, unstable, or larger than 39 square centimeters. 

The examination report includes a reference to x-ray imaging performed in September 2016 which found mild degenerative joint disease of the left knee. The report indicates that there was no acute fracture, subluxation, dislocation, bony erosion, bony destruction, heterotopic ossification, or prosthetic loosening. The examiner wrote that the Veteran's disability had the functional impact of the Veteran's inability to perform a job that requires prolonged walking. An October 2016 VA medical record, an orthopedic surgery outpatient note, was also referenced. It reflects that the Veteran had an MRI and arthroscopy of his left knee joint and that the arthroscopy failed to show chondromalacia. The Veteran had a tear of the lateral meniscus and a partial meniscectomy was performed. The Veteran had persistent pain with his left knee but his A1C was up to 9.8 and last glucose was 199. The physician indicated that the examination of the Veteran was difficult because of his size and noted a body mass index (BMI) of 47.5.

At the outset, the Board notes that the evidence does not support an award for an increased rating for the left knee under DC 5256 for ankylosis of the knee; DC 5259 for symptomatic removal of semilunar cartilage; DC 5262 for impairment of tibia and fibula, or; DC 5263 for genu recurvatum as none of these disabilities have been demonstrated at any VA examinations performed. The examiners specifically noted that there was no ankylosis in November 2015 and April 2017 examination reports. The March 2013, November 2015, and April 2017 VA examiners specifically noted that there was no tibiofibular abnormality. 38 C.F.R. § 4.71a, DCs 5256, 5259, 5262, 5263 (2016). 

The Board has considered the Veteran's chondromalacia of the left knee as evaluated as 40 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with nonunion with loose motion and requiring brace. There are no findings of impairment of the tibia and fibula of the left knee at any time during the appeal period, which was confirmed by the VA examinations provided. Therefore, a rating under this DC would not be applicable.

The Board has considered the Veteran's left knee disability as evaluated under DC 5299-5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. As noted above, under DC 5258, a 20 percent evaluation is assigned for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint. In the March 2013 VA examination report, the examiner noted that the Veteran had a meniscus (semilunar cartilage) condition, specifically a left knee meniscal tear which resulted in frequent episodes of joint "locking", joint pain, and joint effusion. It was also noted that the Veteran had a left knee partial meniscectomy in March 2012. The Veteran reported that his left knee locked up in an August 2015 VA medical record and left knee pain, redness and swelling in October 2015, September 2016, and October 2016 VA medical records. During the November 2015 VA examination, the Veteran reported pain with intermittent swelling, locking, giving way, and difficulty with ambulation. The Veteran also reported that his knee "locks and pops" during the April 2017 VA examination.

The preponderance of the evidence is against a finding that the Veteran had a meniscus abnormality that resulted in symptoms other than those already compensated by the Veteran's currently assigned 30 percent evaluation, which is namely pain. The Board does not find the Veteran's left knee disability to warrant a separate 20 percent rating under DC 5258, which contemplates frequent episodes of locking, pain and effusion. For example, the November 2015 VA examiner noted that the Veteran does not have effusion. While the April 2017 VA examiner indicated that the Veteran had a history of recurrent effusion as left knee swelling for five years, the examiner did not indicate that the Veteran currently had effusion and referenced an October 2016 orthopedic surgery follow-up clinic note that stated that the Veteran's arthroscopy failed to show chondromalacia. The November 2015 examiner wrote that the Veteran did not have any residual signs and/or symptoms due to the March 2012 meniscectomy and also indicated that the Veteran had other knee surgeries but did not have any residual signs or symptoms from such surgeries. The April 2017 examiner noted a meniscal tear and surgery which resulted in left knee pain and reduced motion but indicated that there were no other pertinent physical findings, signs or symptoms related to the left knee and while there was a scar, it was not painful, unstable, or larger than 39 square centimeters. Further, the Veteran had been compensated with a total disability rating due to convalescence from his surgery during the period of March 15, 2012 to May 1, 2012. The Veteran has shown residuals from his meniscal surgery in the past but the preponderance of the evidence is against a finding that his symptomatology reflects frequent episodes of locking and effusion in the left knee joint during any point of the appeal period; therefore, DC 5258 does not apply.

The Veteran is currently rated under DC 5299-5257 with a 30 percent disability rating. As noted above, the 30 percent rating was granted by the Board in its December 2012 decision, wherein the Board, while acknowledging that the Veteran did not have instability, found that the Veteran's left knee disability was indicative of a severe left knee impairment. The Veteran has reported that his left knee "gives out" during the March 2013, May 2015 (for back), and November 2015 VA examinations; a fall in an August 2015 VA medical record, and that he experienced instability due to his left leg giving out in during the May 2011 Board hearing. While the Veteran reported "giving way" and instability, following objective instability testing performed at each of the VA examinations afforded the Veteran for his left knee disability, the examiners made specific findings that the Veteran did not have any lateral instability or recurrent subluxation. As a 30 percent rating represents the maximum schedular rating available under this particular DC and the Veteran has not asserted and the evidence has not shown symptomatology of recurrent subluxation or lateral instability outside the norm requiring extraschedular consideration, a disability rating of 30 percent and no higher is warranted.

The Board also finds that the preponderance of the evidence of record is against a separate rating for the left knee under DCs 5260 and 5261, the DCs used to evaluate limitation of flexion and extension of the knee, respectively. As noted above, even a zero percent or noncompensable rating under these DCs require evidence of limitation of flexion and extension of the right knee to 60 and 5 degrees, respectively. This has not been demonstrated in this case. Further, when the Board awarded the 30 percent rating, it did not base it on a finding of severe lateral instability or severe subluxation but a finding that the Veteran's overall left knee disability was indicative of a severe impairment, while acknowledging that the Veteran did not have evidence of instability. At VA examinations, conducted in March 2013, November 2015, and April 2017, left knee flexion was limited, at worst, to 90 degrees. Extension was normal (zero degrees) at each of the VA examinations except for the March 2013 VA examination where it was 25 degrees. However, after considering the pertinent medical evidence, a sustained showing of limited extension is not demonstrated. Thus, in view of the foregoing, a separate disability rating for left knee flexion and extension are not warranted under DCs 5260 and 5261. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's left knee disability. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202. The evidence of record reveals complaints of left knee pain with no evidence of any additional limitation in range of motion following repetitive-use testing during the March 2013 and November 2015 VA examinations. The Board would like to emphasize that the rating schedule does not provide a separate rating for pain. See Spurgeon, 10 Vet. App. 194. During the May 2013 VA examination, the Veteran reported flare-ups that occurred every two to three weeks with an estimated loss of 90 percent of his left knee motion and function during flare-ups and that he could barely hobble to the bathroom, however was able to perform repetitive-use testing without an additional limitation in range of motion. In the examination report when asked if there were other pertinent physical findings, the examiner specifically stated that the Veteran's left knee was diffusely enlarged with some warmth and tenderness, had decreased range of motion, but no instability or subluxation. Moreover, while the examiner checked "yes" when asked if the Veteran's left knee condition impacted his ability to work, he noted that the Veteran reported working full-time as a forklift operator and that his left knee caused problems getting off the fork lift and with manually pushing heavy crates. 

The Veteran reported constant pain with intermittent swelling, locking, giving away, and difficulty with ambulation in the November 2015 VA examination report. The Veteran demonstrated 125 degrees of flexion and full extension in the left knee with pain on examination that did not result in or cause functional loss The Veteran reported that he did not experience flare-ups and was able to perform repetitive-use testing with three repetitions with no additional loss in function or range of motion. The examiner noted the functional impact of the left knee disability as the Veteran having to limit walking and standing secondary to pain and utilizing a cane for stabilization with ambulation, however the Veteran had full muscle strength in the left lower extremity, and no muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or effusion. Further, the examiner noted, multiple times in his report following diagnostic testing, including an MRI, that the study was limited due to technical factors, secondary to the Veteran's body habitus.

During the April 2017 VA examination, the Veteran reported flare-ups and functional loss with overuse of the knees, such as prolonged walking which increased pain and required him to stop and rest. The Veteran used a knee brace for his right leg, not the left knee which is currently under appeal. The Veteran also used a cane daily. He stated that physical therapy was of minimal help and that he used tramadol for pain control and asserted that he can only walk about 200 feet before having to stop and rest. The Veteran had range of motion measurements of flexion to 90 degrees and full extension (zero degrees). The examiner found that range of motion itself did not contribute to functional loss and that there was no pain noted on examination. The Veteran was unable to perform repetitive use testing and claimed that one repetition increased pain. The examiner stated that the Veteran could not perform a job that required prolonged walking when asked to describe the functional impact of the Veteran's left knee disability. It is noted in the examination report that the Veteran is currently employed at the postal service as a fork lift operator. The examiner noted that the Veteran had 5/5 strength with both left knee flexion and left knee extension and no atrophy in the lower extremity. Similar to the November 2015 examination report, a reference was made to the difficulty or limitation of the examination due to the Veteran's size. Specifically, the examiner cited to an October 2016 VA orthopedic surgery follow-up clinic note, which showed that the arthroscopy failed to show chondromalacia and that the Veteran had a BMI of 47.5.
 
There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation on the particular range of motion. See Mitchell, 25 Vet. App. 32. The Court has discounted the notion that the highest disability ratings are warranted under DCs 5260 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11. As noted above, despite the Veteran's subjective complaints of left knee pain, he demonstrated 100 degrees (with pain at 85 degrees), 120 degrees (with pain), and 90 degrees of flexion of the left knee at the March 2013, November 2015, and April 2017 VA examinations, respectively, and full extension except during the March 2013 VA examination where he demonstrated 25 degrees of extension. As discussed above, the evidence of record does not show sustained limitation of extension. Thus, even in contemplation of the tenets of 38 C.F.R. §§ 4.40 and 4.45, the Board finds the above evidence does not support an increased evaluation or a separate evaluation for the service-connected left knee disability at any time during the appeal period.

In sum, the evidence does not show that a disability rating in excess of 30 percent or a separate rating under another DC for the Veteran's chondromalacia of the left knee is warranted. 

As the preponderance of the evidence is against the claim for a higher rating for chondromalacia of the left knee, the benefit of the doubt doctrine is not for application, and the Veteran's claims must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.



ORDER

A disability rating in excess of 30 percent for chondromalacia of the left knee, since May 1, 2012, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


